Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-16 are pending.  Claims 1-13 are the subject of this NON-FINAL Office Action.  Claims 14-16 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-13) and phospholipase C from Clostridium perfringens with nuclease without traverse in the reply filed on 08/24/2021 is acknowledged.  Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  

	In claim 1, the metes and bounds of “or otherwise render [nucleic acid released from host cells within said sample] unidentifiable” are unclear.  First, the claims fail to define “unidentifiable.”  In other words, it is not clear in what way the nucleic acids are unidentifiable (e.g. as an animal host sequence, bases themselves, as a DNA, etc.).  Second, neither the specification nor the claims disclose any other way to “render such nucleic acid unidentifiable” other than using nucleases.  Thus, it is not clear the metes and bounds of techniques to “otherwise render [nucleic acid released from host cells within said sample] unidentifiable.”
	In claim 13, the word “preferably” renders the claims confusing because it is not clear if the preferred ranges are required, or merely exemplary.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over SANDER (WO2016169579A1), in view of BENNION (US20120329081A1), in further view of Flores-Diaz et al, Effects of Clostridium perfringens phospholipase C in mammalian cells, Anaerobe. 2004 Apr;10(2):115-23. doi: 10.1016/j.anaerobe.2003.11.002.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply cell lysis components such as phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions to similarly lyse cells with a reasonable expectation of success.
Specifically, as to claims 1-6, SANDER teaches a method for depleting host nucleic acid in a biological sample, said sample having been previously obtained from an animal host, said method comprising the steps of: (b) carrying-out a process to physically deplete nucleic acid released from host cells within said sample or otherwise render such nucleic acid unidentifiable using nuclease/DNase (Abstract, pgs. 12, 27, 30, 32, 42), then extracting remaining bacterial or viral nucleic acids (pgs. 4, 17, 21), then purifying the nucleic acids (id,), then performing amplification detection (id.).
As to claim 12, SANDER teaches the sample can be blood (pgs. 2, 6, 8-10).
As to claim 13, this is a result of the claimed method; thus, any method that meets the claims will meet this limitation.  Regardless, SANDER teaches “it is possible to obtain a relative amount of microbial and/or plant nucleic acids, respectively, e.g. DNA, as high as at least 50%, 60%, 70%, 75%, 80%, 85%, 90%, 92.5%, 95%, 97.5%, 98%, 98.2% or even higher, based on the total amount of nucleic acids according to s[sic] or even less” (pg. 4).  Assuming “10s” was an OCR problem or typo and is really 109 (see pg. 2 (“For instance, the ratio of microbial to human DNA in blood samples of patients with sepsis usually is in the range of about 1 to 2 x 109. For this reason, several methods have been developed in the state of the art to (more or less) selectively deplete animal cells and/or animal nucleic acids in such samples.”)), then SANDER teaches depletion that achieves going from 1 microbial and/or plant nucleic acid per 1,000,000,000 animal nucleic acids in original sample, to 100 microbial and/or plant nucleic acids per 1 animal nucleic acids in depleted sample, or 109x102=1011 fold depletion of animal nucleic acids.
	SANDER does not explicitly teach adding cytolysin PLC from Clostridium perfringens.
	However, BENNION teaches that “Cell lysis reagents and their effective concentrations are known in the art. Examples of cell lysis agents include detergents (e.g., TRITON X-100), biocides (e.g., chlorhexidine gluconate, benzalkonium chloride), enzymes (e.g., phospholipases, lysozyme, lysostaphin), and cytolytic peptides (e.g., phylloxin)” (para. 0059).  In other words, a skilled artisan would have been motivated to apply familiar phospholipases to familiar cell lysis solutions as a well-known cell lysis option.
	To this end, Flores-Diaz teaches that PLC from Clostridium perfringens was a familiar phospholipase known to lyse mammalian cells of SANDER (Abstract).  SANDER even states “As already explained above the method of the present invention 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell lysis components such as phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions to similarly lyse cells with a reasonable expectation of success with a reasonable expectation of success.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-4, 6, 8-9, 11-14, 16-19, 22-26 and 28 of U.S. Patent Application No. 17/253448, in view of Flores-Diaz et al, Effects of Clostridium perfringens phospholipase C in mammalian cells, Anaerobe. 2004 Apr;10(2):115-23. doi: 10.1016/j.anaerobe.2003.11.002.
The instant claims are obvious over the conflicting claims because it would have bene obvious to apply familiar phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions of the conflicting claims to similarly lyse cells with a reasonable expectation of success with a reasonable expectation of success.
Specifically, the conflicting claims teach a method for depleting host nucleic acid in a biological sample, said sample having been previously obtained from an animal host and having been subjected to treatment to lyse host cells present within the 
	Conflicting claims do not explicitly teach phospholipase C (PLC) from Clostridium perfringens.
	However, Flores-Diaz teaches that PLC from Clostridium perfringens was a familiar phospholipase known to lyse mammalian cells of the conflicting claims (Abstract).  In other words, a skilled artisan would have been motivated to apply familiar PLC from Clostridium perfringens to cell lysis solutions as suggested by conflicting claims and adapt it for the cell lysis solution of conflicting claims to achieve similar cell lysis.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell lysis components such as phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions of the conflicting claims to similarly lyse cells with a reasonable expectation of success with a reasonable expectation of success.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637